DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stanley Liang on 07/28/2022.

The application has been amended as follows: 
Claim 4 has been cancelled.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: Closet prior art found is Novak et al. (US 2016/0154415), Novak et al. (US 2018/0055679) and Ugolkov (US 2011/0117210). Prior in combination teaches a pharmaceutical composition comprising enriched light isotope of 64Zn as a chelate of an amino acid (aspartate) used for suppression of the development of cancer, including suppressing the growth of tumors and suppressing partially or completely, the spread of cancer, but fails to specifically disclose administering to a patient a composition comprising 64Zn(Asp)2, wherein aspartate is at least 90% L-enantiomer for reducing melanoma tumor growth as recited in claim 1.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/Examiner, Art Unit 1618


/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618